DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 23 September 2021 have been entered.  
Claim Status: 
1c. 	Claims 1, 3-5, 8, 11, 18, 26, 29, 32, 34, 37, 44-47, 49, 52-53, 83, and 85 are pending, of which claims 1, 3-5, 8, 11, 18, 26, 29, 32, 34, 37, 44-47, 49, 83, and 85 are drawn to elected invention and are under consideration. Claims 52-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2020. 
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

2a.	The objection of claim 44 is withdrawn.  Amended claim 44 is now an independent claim. 

Maintenance of Previous Rejections:
Claim rejections-35 USC § 103:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

3a.	Claims 1, 3-5, 8, 11, 18, 26, 29, 34, 37, 44-47, 49, 83, and                                             85 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Gozzard et al, (US Patent 8,691,233, issued on 08 April 2014), Truong-Le et al, (US PG-Pub 2006/0002862, published on 05 January 2005), Sou et al, (Journal of Aerosol Medicine and Pulmonary Drug Delivery, 2015; Vol. 28, No. 5, pages 361-371), and Feng et al, (International Journal of Pharmaceutics, 2011; Vol. 409, No. 1–2, pages 156-163). The basis for this rejection is set forth at pages 4-7 of the office action of 29 October 2020.  
The instant claims 1, 3-5, 8, 11, 18, 26, 29, 34, 37, 44-47 and 49 are drawn to an inhalable powder composition comprising an antagonistic antibody which binds human IL-13 and leucine and trehalose, wherein the antibody comprises specific light chain and heavy chain sequences, wherein the antibody is present in specific dry weight amount; wherein the trehalose is present in specific amount, and a container comprising said 
Gozzard et al teach an antagonistic antibody that binds to human IL-13, (Ab652), said antibody comprising the light and heavy chain sequences recited in instant claim 4, (column 5, line 20; column 11, lines 41-45 and the sequence comparison “A” and “B” attached to the previous Office Action of 29 October 2020).  The reference teaches that the antibody is formulated as an inhalable powder, (see column 23, lines 4-14) and provided, for example, as single dose units (e.g., sealed plastic containers or vials packed in foil envelopes) (column 24, lines 19-29). Gozzard et al disclose the antibody may also be suspended in an appropriate physiological solution (e.g., physiological saline) or buffered solution (see column 23, lines 64-67 through column 24, line 1).  Gozzard et al indicate that buffered solution may contain pharmaceutically acceptable salts (such as hydrochlorides, hydrobromides, phosphates, sulphates, acetates, propionates, malonates, benzoates), disodium edetate, NaCl, polysorbate, anhydrous citric acid, and/or sodium citrate (column 22, lines 4-7; column 23, lines 14-17; column 24, lines 1-6).  Regarding the limitations of instant claims 83 and 85, Gozzard et al. teach that the antibody molecule may be a Fab, modified Fab, Fab’, modified Fab’, F(ab’)2, Fv, single domain antibodies (e.g., VH, VL or VHH), or scFv, and may be administered in a therapeutically effective amount from 0.01 mg/kg to 50 mg/kg or from 1-500 mg per day (claim 4, column 11, lines 60-65 and column 21, lines 34-47).

Truong-Le et al teach an inhalable powder composition that comprises an antibody, leucine and trehalose, wherein the trehalose is present in specific weight percent amounts, and a container comprising said inhalable powder composition, (see paragraphs 0013, 0022, 0037, 0043, 0081-0083, 0122, 0125-0128 and 0147). The Truong-Le et al reference teaches that leucine is present in an amount of about 1%-2% or less, which overlaps with the amount recited in instant claim 11, (see claims 11-12 of Truong-Le et al reference). With respect to instant claim 29, see paragraph 0105; for instant claim 34, see paragraph 0104; for instant claim 37, see paragraph 0102; for instant claim 44, see paragraphs 043, 0081-0083; for instant claim 45, see paragraphs 68, 137; for instant claim 49, see paragraphs 9, 15. 
Sou et al teach spray-dried trehalose with leucine is demonstrated to produce highly aerosolizable powders containing an amorphous glassy matrix suitable for stabilization of biomacromolecules (abstract; page 362, column 1, full paragraphs 2-3).  Sou et al also indicate that pulmonary administration of spray-dried influenza vaccine using trehalose and leucine as excipients can induce strong systemic immunity comparable to parenteral immunization in a rat model even in the absence of specialized adjuvant and the reconstituted powder vaccine appeared to induce immunity more rapidly as demonstrated by the higher antibody titres compared to the liquid vaccine via both the pulmonary and subcutaneous routes at day 14, (especially see page 369, column 1, page 369, column 1, 2nd full paragraph).  Likewise, Feng et al, teach that leucine was chosen as one of the excipients, because of its ability to enhance 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made modify the antibody inhalable composition of Gozzard et al by formulating said antibody in an inhalable powder composition that comprises an antibody, leucine and trehalose as taught by Truong-Le et al, Sou et al, and Feng et al.  The person of ordinary skill in the art would have been motivated to make that modification and reasonably would have expected success because (i) IL-13 is implicated in the pathogenesis of human asthma and nebulized Ab652, (i.e. anti-IL-13 Fab fragment delivered directly to the airways), is potent in an asthma model, and demonstrates efficacy at low mg/day doses, (see Gozzard et al, column 38, line 1-5 and figure 16); and (ii) trehalose and leucine enhance the stability and spray drying process, improve the dispersibility and flowability of resultant powders, and induce a rapid biological response (see Troung-Le 0081-0082; Sou et al, abstract, page 369, column 1, page 369, column 1, 2nd full paragraph; Feng et al, page 156, column 2 through the top of page 157, column 1). Therefore, formulating the IL-13 antagonistic antibody of Gozzard et al as a powdered inhalable composition with trehalose and leucine would be expected to deliver a greater therapeutic benefit for patients such as asthmatics. 



3b.	Claim 32 stands rejected under 35 U.S.C. 103 as being unpatentable over Gozzard et al, (US Patent 8,691,233, issued on 08 April 2014), Truong-Le et al, (US PG-Pub 2006/0002862, published on 05 January 2005), Sou et al, (Journal of Aerosol Medicine and Pulmonary Drug Delivery, 2015; Vol. 28, No. 5, pages 361-371) and Feng et al, (International Journal of Pharmaceutics, 2011; Vol. 409, No. 1–2, pages 156-163) as applied to claims 1, 3-5, 8, 11, 18, 26, 29, 34, 37, 44-47, 49, 83, and 85  above, and further in view of Edwards et al, (US PG-Pub 2014/0178476, published on 26 June 2014).
The teachings of Gozzard et al, Troung et al, Sou et al, and Feng et al are set forth above.
Gozzard et al, Troung et al, Sou et al, and Feng et al do not teach that the inhalable powder composition has a tap density of less than or equal to about 0.7g/cm3, or less than or equal to about 0.62g/cm3, or less than or equal to about 0.61g/cm3, or less than or equal to about 0.60g/cm3, or less than or equal to about 0.59g/cm3, or less than or equal to about 0.58g/cm3, or less than or equal to 0.57g/cm3.
Edwards et al teach that respirable compositions having tap density of less than about 0.4g/cm3, preferably around 0.1g/cm3, (see paragraph 0022, 0076, 0084). The reference teaches that the density of the particles to be inhaled can be manipulated. The Edwards et al reference teaches that an inhalable powder having the recited tap density 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made modify the antibody inhalable powder composition comprising an antagonistic anti-IL13 antibody, leucine, and trehalose of Gozzard et al, Truong-Le et al, Suo et al, and Feng et al by formulating said antibody in an inhalable powder composition that has a tap density of less than 0.7g/cm3, as taught by Edwards et al.  One skilled in the art would have been motivated to design an inhalable powder with a recited tap density, as taught by Edwards et al, because the particles are aerodynamically light and are suitable for localized delivery to selected regions of the respiratory tract such as the deep lung, central or upper airways (0076; 0084; 0094-0095).  The person of ordinary skill in the art reasonably would have expected success because similar inhalable powder compositions were already being generated at the time the invention was made.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


Response to Applicant’s Argument:  
4.	At the bottom of page 7 of the Response, Applicant submits that it is improper to assume that the “rapid biological response” noted by Sou is broadly applicable to all biologically active agents, let alone antagonistic antibodies that are intended to inhibit their binding partner. Applicant argues that the mechanisms of action of an antigen intended to induce an immune response (as in Sou where hemagglutinin was used as 
This argument is fully considered, but is not deemed persuasive. Firstly, the Sou et al reference pertains to the development of a well-characterized carrier platform that is readily adaptable to the incorporation of various biomacromolecules, (see Sou, page 362, column 1, 2nd paragraph).  At the bottom of column 1 (page 362), Sou specifically teach that the study aimed at further understanding the use of the multicomponent inhalable dry powder carrier platform for pulmonary delivery of biomacromolecules, using influenza antigen that contains hemagglutinin protein as a model. The Sou et al reference notes that antigens such as hemagglutinin protein are labile biomacromolecules, including proteins and peptides, (as well as antibodies) with complex tertiary and quaternary structures and the maintenance of these macro structures in their native state is essential for the activity of the biomacromolecules, (see page 367, column 2). 
Applicant argues that in addition, neither the cited paragraphs of Troung-Le nor the cited portions of Feng support the PTO’s assertion that trehalose and leucine would facilitate a rapid biological response of antagonistic anti-IL13 antibody. There is no 
This argument is fully considered, but is not deemed persuasive. The Sou et al reference was cited for the induction of a rapid biological response while Troung-Le at paragraphs 0081-0082 is cited for enhancing the stability and spray drying process, improving the dispersibility and flowability of resultant powders. Feng et al teach that leucine was chosen as one of the excipients, because of its ability to enhance aerosol dispersibility and trehalose is often used as an excipient because of its ability to stabilize biological active pharmaceutical ingredients and to increase their shelf life (page 156, column 2 through the top of page 157, column 1).  Sou et al. specifically discloses that pulmonary administration of spray-dried influenza vaccine using trehalose and leucine as excipients can induce strong systemic immunity comparable to parental nd full paragraph).
Applicant submits that as explained in Applicant’s prior response, the presently claimed inhalable powder composition (where a nominal dose of the powder composition comprises the antagonistic antibody which binds human IL-13 in an amount that is less than or equal to 1 mg) achieves an entirely unexpected result. The closest prior art cited is Gozzard (i.e., the primary reference), which demonstrates that although high doses of Ab652 improve lung function, the low doses tested failed to maintain early-stage pulmonary function and were relatively ineffective at improving late-stage pulmonary function in the non-human primate asthma model. This model is discussed at column 36, line 41 to column 38, line 2 of Gozzard. Figure 15 of Gozzard relates to early-stage pulmonary function and depicts the peak airway resistance (RL) during the 15 minutes following allergen challenge on day 2 (data for the allergen challenge on day is not presented). The data is expressed as the mean percentage of baseline RL ±  standard error of the mean (SEM). Data is provided for the control group (labelled “Veh’) and each of the four treatment groups (n=4-8 per group) (see also column 29, lines 5 to 8). It is apparent from this figure that treatment with nebulised Ab658 provided a dose-dependent reduction in peak early-stage Rx relative to the baseline (see id at column 37, lines 19 to 22). In particular, while the peak RL for the 60mg treatment group was around 100% of (%e., around equal to) the baseline value, the peak RL for the 0.1mg was not significantly different to the peak Rt for the control (Veh) group. Like the 0.1 mg L (see at column 37, line 22 to column 38, line 2). In particular, while it is apparent that the RL for the 1, 10 and 60mg treatment groups had substantially returned to pre-exposure levels, the RL for the 0.1mg treatment group was still elevated significantly, although still reduced relative to the control (Veh) group. In contrast, Example 5 of the present application discusses a clinical study of the effect of treatment with the VR942 dry powder formulation, which comprises the antagonistic anti-human IL-13 antibody fragment CDP7766 formulated with leucine, trehalose and buffer salts (see Table 3), on the forced expiratory volume in one second (FEV1) of mild asthmatics. FEV1 is a measure of the volume of gas that can be forcibly exhaled in one second and, like lung resistance (R) discussed above in relation to Gozzard, is an indicator of pulmonary function (see page 10, lines 27 to 29). The results of this study are depicted in Figure 12 in which the mean FEV1 increase from baseline is plotted for time points throughout a 14 day period, starting with the predose mean on day 1 in order to establish the baseline, followed by 10 minutes, 1 hour, 2 hours, 6 hours and 12 hours post-dose on day 1, pre-dose and 12 hours post-dose on day 2, and then pre-dose for each of the following days. It is apparent that the 0.5mg and 20mg treatment 
These arguments have been fully considered, but are not deemed persuasive. The Examiner acknowledges that the results in instant figure 12 show a rapid and clinically relevant improvement in pulmonary function. However, such results are not unexpected and unobvious in view of the art rejections of record. On the outset, Gozzard’s nebulized antibody cannot be practically compared to the claimed antibody formulated in leucine and trehalose since the instant claims were rejected under 35 U.S.C. 103(a) as being obvious over the combined teachings of the cited art, i.e. the outstanding rejection is not made under 35 U.S.C. 102.  The Gozzard et al reference teaches the same anti-IL-13 antibody, (Ab652) used in the instant claims in a nebulized form, while the Truong-Le et al reference teaches the advantage of using trehalose and leucine is to enhance the stability and spray drying process to improve the dispersibility and flowability of resultant powders. One skilled in the art would be motivated to formulate the Ab652 antibody of Gozzard et al in the formulation of Truong Le to enhance stability and spray drying process to improve the dispersibility and flowability of resultant powders. 
One of Applicant’s arguments is that the claimed formulation of the antibody with trehalose and leucine therefore provides a more rapid improvement in lung function at low doses. However, the prior art teaches that pulmonary administration of spray-dried influenza vaccine using trehalose and leucine as excipients can induce strong systemic immunity comparable to parenteral immunization in a rat model even in the absence of specialized adjuvant and in addition, the reconstituted powder vaccine appeared to nd full paragraph).  Likewise, Feng et al, (International Journal of Pharmaceutics, 2011; Vol. 409, No. 1–2, pages 156-163), teach that leucine was chosen as one of the excipients, because of its ability to enhance aerosol dispersibility and trehalose is often used as an excipient because of its ability to stabilize biological active pharmaceutical ingredients and to increase their shelf life. An important consequence of leucine’s crystallization and the resultant formation of hollow particles is its effect on powder density and dispersibility, (see page 157, column 1; page 162, column 1). Therefore, the results of the instant invention is not unexpected and unobvious in view of the art rejections of record.
“Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." See In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989); see also MPEP §716.02(c). 

  
Conclusion:
5.	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 December 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647